Citation Nr: 1706460	
Decision Date: 03/02/17    Archive Date: 03/16/17

DOCKET NO.  08-35 640	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Los Angeles, California


THE ISSUES

1.  Entitlement to service connection for hypertension.

2.  Entitlement to service connection for a kidney disability.


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran




ATTORNEY FOR THE BOARD

J.A. Flynn, Counsel


INTRODUCTION

The Veteran served on active duty from February 1969 to November 1971, including service in the Republic of Vietnam (Vietnam) during the Vietnam War.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a July 2006 rating decision of the VA RO.  

The Veteran raised a petition to reopen a claim of entitlement to service connection for a back disability in August 2016, but this claim has not been adjudicated by the Agency of Original Jurisdiction (AOJ).  Therefore, the Board does not have jurisdiction over it, and it is referred to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2016). 

The appeal is REMANDED to the AOJ.  VA will notify the Veteran if further action is required.


REMAND

The Veteran's claim of entitlement to service connection for hypertension must again be remanded for further development because the existing medical opinions are inadequate.  For example, while a September 2015 examiner opined that it was less likely than not that the Veteran's hypertension was caused or aggravated by his service-connected posttraumatic stress disorder (PTSD), the examiner repeatedly undercut this opinion with the caveat that he was "not a psychiatrist".  Similarly, while a June 2016 examiner opined that it was less likely than not that the Veteran's hypertension was caused or aggravated by, or was otherwise etiologically related to, his service-connected diabetes, the examiner offered little rationale for this conclusion, and instead cited only broadly to a review of the record and medical literature.  

Additionally, in January 2017, the Veteran's representative, citing to medical literature, advanced arguments regarding the relationship between the Veteran's hypertension and both his active service and his service-connected posttraumatic stress disorder (PTSD) and diabetes.  An additional examination is warranted to address these arguments.    

With respect to the Veteran's claim of entitlement to service connection for a kidney disability, in January 2016, the RO denied the Veteran's claim.  In July 2016, the Veteran submitted a statement disagreeing with this decision.  As yet, a statement of the case does not appear to have been issued, and it is therefore proper to remand the issue of entitlement to service connection for a kidney disability to ensure that the Veteran is provided with a statement of the case.  Manlincon v. West, 12 Vet. App. 238, 240-41 (1999).  However, this issue should be returned to the Board after issuance of the statement of the case only if perfected by the filing of a timely substantive appeal.  See Smallwood v. Brown, 10 Vet. App. 93, 97 (1997).

Accordingly, the case is REMANDED for the following actions:

1.  Schedule the Veteran for a VA examination, or multiple examinations, if necessary, to determine the nature and etiology of his hypertension.  Given the consistent inadequacy of the opinions of record, the examinations should preferably be conducted by examiners who have not previously examined the Veteran in connection with this appeal.

After examining the Veteran, describing the nature of his disability, and reviewing the Veteran's claims file, the examiner should address whether it is at least as likely as not (that is, a 50 percent probability or greater) that the Veteran's hypertension:

a) began during or was otherwise caused by his military service.  For the purpose of this opinion, please assume that the Veteran was exposed to herbicides in service.  This opinion should address the arguments that the Veteran's representative advanced in January 2017, including the notation that the National Academy of Science has found that there is "limited or suggestive evidence" of the link between hypertension and exposure to herbicides.  

b) was caused or aggravated (that is, permanently increased in severity beyond the natural progress of the disorder) by the Veteran's service-connected PTSD or diabetes.  In rendering this opinion, please address the medical literature that the Veteran's representative cited in January 2017.

2.  Issue a statement of the case addressing the claim of entitlement to service connection for kidney disability.  The Veteran should be informed of the period of time within which he must file a substantive appeal to perfect an appeal of this issue to the Board.  If a timely substantive appeal is not filed, the claim should not be certified to the Board.

3.  Then, after ensuring any other necessary development has been completed, readjudicate the Veteran's claim of entitlement to service connection for hypertension.  If any action remains adverse to the Veteran, provide the Veteran and his representative with a supplemental statement of the case, allow an appropriate opportunity to respond, and thereafter return the case to the Board.

The Veteran has the right to submit additional evidence and argument on the matters that the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
THOMAS H. O'SHAY
Veterans Law Judge, Board of Veterans' Appeals





